
	

113 SRES 90 ATS: Congratulating the people of Kenya on their commitment to peaceful elections, as demonstrated on March 4, 2013, and calling on Kenyans to come together to continue to implement political, institutional, and accountability reforms envisioned in the Kenyan constitution.
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Coons (for himself,
			 Mr. Cardin, Mr.
			 Flake, and Ms. Mikulski)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 17, 2013
			Reported by Mr.
			 Menendez, with an amendment and an amendment to the preamble and an
			 amendment to the title
		
		
			April 22, 2013
			Considered, amended, and agreed to with an amended
			 preamble and an amendment to the title
		
		RESOLUTION
		Congratulating the people of Kenya on their
		  commitment to peaceful elections, as demonstrated on March 4, 2013, and calling
		  on Kenyans to come together to continue to implement political, institutional,
		  and accountability reforms envisioned in the Kenyan
		  constitution.
	
	
		Whereas
			 the Governments of the United States and Kenya have long shared a strong
			 bilateral partnership, and Kenya plays a critically important role as a
			 cornerstone of stability in East Africa and as a valued ally of the United
			 States;
		Whereas
			 Kenya’s disputed 2007 presidential election threatened the country’s stability
			 and its democratic trajectory, triggering an explosion of violence that
			 resulted in the deaths of some 1,140 civilians and displaced nearly 600,000,
			 some of whom have still not returned home;
		Whereas
			 a mediation effort by former United Nations Secretary-General Kofi Annan and an
			 African Union Panel of Eminent African Personalities, supported by the United
			 States, led to the signing of the National Accord on February 28, 2008, which
			 led to a series of constitutional, electoral, and institutional reforms to
			 address underlying causes of the crisis;
		Whereas
			 as part of that reform process, the citizens of Kenya participated in a
			 national referendum in August 2010, approving a new constitution that mandated
			 significant institutional and structural changes to the government;
		Whereas
			 those constitutional changes have led to important reforms in the judicial
			 sector and the electoral system in Kenya that aim to build greater public
			 confidence in government institutions, and which demonstrate meaningful
			 progress;
		Whereas
			 Kenya’s Independent Commission of Inquiry into the Post-Election Violence (the
			 Waki Commission) concluded from its investigation in 2008 that
			 there had been no serious effort by any government to punish
			 perpetrators of previous incidents of ethnic and political violence, leading to
			 a culture of impunity that contributed to the crisis that followed the 2007
			 elections, and, since then, despite laudable judicial reforms, few perpetrators
			 or organizers of that violence have been held accountable for their crimes in
			 Kenyan courts;
		Whereas
			 based on the findings of the Waki Commission, mediator Kofi Annan submitted a
			 list of key suspects to the Office of the Prosecutor of the International
			 Criminal Court (ICC) in 2009, and several have been subsequently charged at the
			 ICC with crimes against humanity;
		Whereas
			 the Department of State’s 2011 Human Rights Report on Kenya notes,
			 Widespread impunity at all levels of government continued to be a
			 serious problem. The government took only limited action against security
			 forces suspected of unlawful killings, and impunity in cases of corruption was
			 common. Although the government took action in some cases to prosecute
			 officials who committed abuses, impunity … was pervasive;
		Whereas
			 President Barack Obama’s Strategy on Sub-Saharan Africa, released in June 2012,
			 states that the United States will not stand by while actors …
			 manipulate the fairness and integrity of democratic processes, and we will
			 stand in steady partnership with those who are committed to the principles of
			 equality, justice and the rule of law;
		Whereas, in a February 2013 message to the
			 people of Kenya, President Obama highlighted the power Kenyan communities have
			 to reject intimidation and violence surrounding the upcoming election, resolve
			 disputes in the courts as opposed to the streets, and move forward
			 towards prosperity and opportunity that unleashes the extraordinary talents of
			 your people;
		Whereas
			 five years after Kenya’s post-election crisis, the country held its first
			 general elections under the new constitution on March 4, 2013, which were
			 largely peaceful;
		Whereas
			 Kenya’s presidential candidates and their political parties committed
			 themselves to a peaceful electoral process, and to resolving any resulting
			 disputes through the judicial process;
		Whereas
			 the Kenyan Supreme Court ruled on March 30, 2013, that Uhuru Kenyatta was
			 validly elected, and his opponents pledged to respect and honor the decision of
			 the Court;
		Whereas
			 the White House issued a statement on March 30, 2013, stating, The
			 electoral process and the peaceful adjudication of disputes in the Kenyan legal
			 system are testaments to the progress Kenya has made in strengthening its
			 democratic institutions, and the desire of the Kenyan people to move their
			 country forward. Now is the time for Kenyans to come together to fully
			 implement the political, institutional, and accountability reforms envisioned
			 in the Kenyan constitution….We welcome and wish to underscore the importance of
			 Kenya's commitment to uphold its international obligations, including those
			 with respect to international justice.; and
		Whereas
			 in his inauguration speech on April 9, 2013, President Kenyatta said, “I will
			 lead all Kenyans – those who voted for me – and those who voted for our
			 competitors – towards a national prosperity that is firmly rooted in a rich and
			 abiding peace in which unity can ultimately be realized…Indeed, national unity
			 will only be possible if we deal decisively with some of the issues that
			 continue to hinder our progress. Achieving peace and strengthening unity will
			 be the goal of my Government. This work begins now. We welcome all Kenyans to
			 hold us to account.”: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the people of Kenya on their
			 commitment to peaceful elections, as demonstrated on March 4, 2013;
			(2)calls on Kenyans to come together to fully
			 implement political, institutional, and accountability reforms envisioned in
			 the Kenyan constitution;
			(3)calls on the people of Kenya to continue
			 their efforts to end intimidation, impunity, and violence;
			(4)notes that many of the underlying
			 grievances that have underpinned ethnic divisions and fueled the 2007–2008
			 violence remain largely unaddressed;
			(5)affirms that accountability for the
			 2007–2008 post-election violence is a critical element to ensure Kenya’s
			 democracy, peace, and long-term stability;
			(6)calls on the Government of Kenya to respect
			 commitments to seek justice for the victims of political violence, including by
			 honoring its obligations under the Rome Statute to cooperate fully with the
			 International Criminal Court with regard to the three cases that remain before
			 the Court slated to go to trial in 2013;
			(7)calls on the Government of Kenya to ensure
			 the International Criminal Court witnesses are fully protected and not subject
			 to interference but afforded the protections they deserve to ensure justice is
			 served;
			(8)recognizes that, while the Government of
			 Kenya has made important progress since the 2007 election, aspects of the
			 Kenyan reform agenda specified in the National Accord and 2010 constitution
			 remain unfinished, particularly with regard to police reform, devolution, land
			 reform, and security;
			(9)encourages the people and Government of
			 Kenya to support ongoing implementation of constitutional reforms, rule of law,
			 the establishment of county level government and efforts to strengthen
			 governance, security, and judicial institutions that respect the dignity and
			 rights of all the people of Kenya and ensure protection for judges;
			(10)supports the devolution process in order to
			 enable constitutional reform to be fully implemented;
			(11)encourages the Government of Kenya to
			 respect and protect the freedom of civil society organizations and activists
			 which have historically led the process of political reform in Kenya;
			(12)expresses hope that newly elected members
			 of government will herald a new generation of responsible leadership in Kenya;
			 and
			(13)reaffirms that the people of the United
			 States will continue to stand with the people of Kenya in support of democracy,
			 partnership, and peace.
			
